Citation Nr: 0945205	
Decision Date: 11/27/09    Archive Date: 12/04/09	

DOCKET NO.  07-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 30 percent for 
esophagitis with gastroesophageal reflux disease. 

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the lumbar spine is presently characterized by 
forward flexion of the thoracolumbar spine to no less than 30 
degrees, accompanied by pain and tenderness, but with no 
evidence of muscle spasm or guarding, bowel or bladder 
impairment, ankylosis (either favorable or unfavorable), or 
incapacitating episodes.

2.  The Veteran's service-connected esophagitis with 
gastroesophageal reflux disease is presently characterized by 
no more than persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health, with no evidence of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.

3.  The Veteran's service-connected hemorrhoids are currently 
no more than mild to moderate in severity, as evidenced by 
three redundant tags, but no evidence of large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic Code (Code) 
5242 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected esophagitis with gastroesophageal 
reflux disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114 and Part 4, Code 7346 (2009).

3.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 and Part 4, Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA outpatient treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claim file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased rating for 
service-connected degenerative joint disease of the lumbar 
spine, as well as for esophagitis with gastroesophageal 
reflux disease and hemorrhoids.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not 
give past medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).




Degenerative joint disease of the lumbar spine

As regards the Veteran's claim for an increased evaluation 
for service-connected degenerative joint disease of the 
lumbar spine, the Board notes that VA radiographic studies of 
the Veteran's lumbosacral spine conducted in May 2005 
revealed the presence of mild to moderate degenerative joint 
disease, most prominent at the level of the 2nd and 3rd 
lumbar vertebrae, and at the 5th lumbar vertebra and 1st 
sacral segment.

At the time of a VA spinal examination in July 2005, it was 
noted that the Veteran's medical records, via the electronic 
database, had been reviewed.  When questioned, the Veteran 
complained of constant pain in his lower back, with tightness 
and stiffness, and an accompanying "dull ache."  Treatment 
was with medication, when required, though according to the 
Veteran, such medication had significant side effects.  When 
further questioned, the Veteran gave no precipitating factor 
for his low back pain, although he did indicate that, at 
times, he awakened with a stiff back.  Significantly, the 
Veteran denied any numbness or weakness associated with his 
low back problem, and similarly denied any bladder or bowel 
complaints.  Moreover, according to the Veteran, he was able 
to walk 1 1/2 miles, though with pain, and had no history of 
falls.  Of further significance was the fact that, when 
questioned regarding the presence or absence of 
incapacitating episodes, the Veteran denied any 
incapacitating episodes related to his service-connected low 
back disability.  Moreover, according to the Veteran, he had 
lost no days from work as a result of his service-connected 
low back disability, inasmuch as, at present, he was retired 
and not working.

On physical examination, range of motion measurements of the 
thoracolumbar spine showed flexion to 30 out of 90 degrees, 
with extension to 5 out of 30 degrees, left and right lateral 
flexion of 10 out of 30 degrees, and left and right lateral 
rotation of 30 out of 45 degrees.  There was some diffuse 
tenderness in the area of the lumbosacral spine, though with 
no evidence of paraspinal spasm on straight leg raising, and 
no pain on motion.  However, the Veteran did complain of some 
stiffness at the end point of range of motion.  According to 
the examiner, the Veteran's range of motion was additionally 
limited by 50 percent due to pain, stiffness, and a lack of 
endurance following repetitive use.  No muscle spasm was in 
evidence, and the Veteran exhibited a normal gait.  

Sensory evaluation, to include the sacral segments of the 
spine, was within normal limits, as was a motor examination, 
which showed normal power, bulk, tone, and symmetry of the 
muscle groups of the Veteran's bilateral lower extremities.  
Deep tendon reflexes were intact and equal at the knees and 
ankles, and tests of straight leg raising were negative to 90 
degrees.  The pertinent diagnosis noted was degenerative 
joint disease of the lumbosacral spine.

During the course of VA outpatient treatment in September 
2006, it was noted that the Veteran's low back movements were 
a "little limited."  Moreover, at the time of subsequent VA 
outpatient treatment in April 2008, the Veteran indicated 
that his low back pain had been bothering him, and that it 
was hard to walk and exercise.

At the time of a recent VA spine examination in February 
2009, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
Veteran complained of pain in his lower back radiating to his 
hips, which, according to the Veteran, was constant and 
severe.  When further questioned, the Veteran indicated that 
prescribed medication helped his lower back pain, and had no 
untoward side effects.  The Veteran complained of increased 
pain two times a week with prolonged walking, lasting 2 
hours, which was eased with medication.  However, he denied 
any additional limitation of motion or functional impairment 
due to flare ups.  The Veteran was described as walking 
unaided, with only limited use at times of a brace.  
Moreover, the Veteran's low back problem had no effect on his 
occupation or daily activities, inasmuch as he was currently 
retired.  

Range of motion measurements of the Veteran's spine showed 
pain on flexion in the range from 55 to 85 degrees, with no 
pain from 0 to 55 degrees.  There was pain on right lateral 
flexion in the range from 15 to 25 degrees, with no pain from 
0 to 15 degrees and at the end of range of motion on 
extension.  Left lateral flexion and bilateral rotation 
showed no pain from 0 degrees to the end of range of motion.  
Significantly, there was no change in motion on repeated and 
resisted testing of the spine times five, and no additional 
limitation.  Further examination revealed objective findings 
of lower muscle tenderness, as well as tenderness in the 
right sciatic notch radiating into the right hip area.  
Significantly, no spasm or guarding was in evidence, though 
there was some tenderness accompanied by a preserved spinal 
contour and normal gait.  Neurological examination showed 
normal sensation to vibratory touch in the lower extremities, 
as well as normal muscle tone and strength, without atrophy 
in the lower extremities.  Deep tendon reflexes were 2+/4 
bilaterally, and Lasegue's sign was described as "normal."  
Significantly, at the time of examination, there was no 
evidence of incapacitating episodes attributable to the 
Veteran's lower back.  The pertinent diagnoses noted were 
degenerative disc and joint disease of the lumbosacral spine, 
with accompanying right-sided sciatica.

Pursuant to applicable law and regulation, the 40 percent 
evaluation currently in effect for the Veteran's service-
connected degenerative joint disease of the lumbar spine 
contemplates the presence of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  A 40 percent 
evaluation is, similarly, warranted where there is evidence 
of intervertebral disc syndrome producing incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the previous 12-month period, with an 
incapacitating episode defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
An increased 50 percent evaluation is warranted where there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, with a 60 percent evaluation requiring 
evidence of intervertebral disc syndrome producing 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12-month period.  In any case, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately under the appropriate diagnostic code.  
38 C.F.R. § 4.71a and Part 4, Codes 5242, 5243 (2009).

In the case at hand, it is clear that the 40 percent 
evaluation currently in effect for the Veteran's service-
connected degenerative joint disease of the lumbar spine is 
appropriate, and that an increased rating is not warranted.  
More specifically, at no time during the course of the 
current appeal has it been demonstrated that the Veteran 
suffers from unfavorable ankylosis of the entire 
thoracolumbar spine.  Moreover, on more than one occasion, 
the Veteran has denied any incapacitating episodes, or, for 
that matter, bladder or bowel impairment, attributable to his 
service-connected degenerative joint disease of the lumbar 
spine.  Significantly, at no time during the course of his 
appeal has the Veteran exhibited any spasm or guarding 
attributable to his lower back.  Moreover, while at the time 
of the aforementioned VA orthopedic examination in July 2005, 
there was noted an additional limitation of motion of 50 
percent due to pain, stiffness, and a lack of endurance 
following repetitive use, as of the time of a more recent VA 
orthopedic examination in February 2009, no such limitation 
of motion was in evidence.  Under the circumstances, the 40 
percent evaluation currently in effect for the Veteran's 
service-connected degenerative joint disease of the lumbar 
spine is appropriate, and that an increased rating is not 
warranted.

Esophagitis with gastroesophageal reflux disease

Turning to the issue of an increased rating for service-
connected esophagitis with gastroesophageal reflux disease, 
the Board notes that, at the time of a VA gastrointestinal 
examination in July 2005, it was noted that the Veteran's 
medical records were reviewed, via the electronic database.  
When questioned, the Veteran denied any problems with 
dysphagia, though he did note some problems with pyrosis, and 
retrosternal and arm discomfort, with such episodes occurring 
approximately 3 to 4 times per month.  Also noted was one 
episode of shortness of breath accompanied by coughing and 
retrosternal pain, as well as pyrosis lasting for 
approximately four days.  When further questioned, the 
Veteran denied any problems with hematemesis or melena, 
though he did note some problems with liquid regurgitation 
and nausea, though with no vomiting.  

On physical examination, the Veteran stood 72 inches tall, 
and weighed 243 pounds.  His general health was described as 
good, and he was obese, with no evidence of any anemia.  The 
pertinent diagnosis noted was gastroesophageal reflux 
disease.

During the course of VA outpatient treatment in September 
2005, it was noted that the Veteran had gained two pounds 
since his last appointment, and that his complaints of acid 
reflux symptoms were limited to "mostly night times."  On 
physical examination, the Veteran stood 72 inches tall, and 
weighed 244.3 pounds.  The pertinent diagnoses noted were 
obesity and gastroesophageal reflux disease.

During the course of VA outpatient treatment in September 
2005, it was noted that the Veteran had a normal upper 
gastrointestinal examination, as well as a normal 
esophagogram.

At the time of a recent VA gastrointestinal examination in 
February 2009, it was noted that the Veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
Veteran denied any problems with dysphagia.  However, he did 
note some problem with pyrosis approximately 1 to 2 times per 
week at night in bed while in a recumbent position, 
accompanied by sternal pain lasting approximately one hour 
which eased "with walking."  When further questioned, the 
Veteran denied any problems with hematemesis or melena.  
However, he did note some reflux with regurgitation 
approximately once per week, resulting in the production of 
some "acid tasting" stomach fluid.  Significantly, the 
Veteran complained of nausea approximately 1 to 2 times per 
week, though with no emesis.  According to the Veteran, his 
service-connected esophagitis with gastroesophageal reflux 
disease had no effect on his occupational functioning and 
activities of daily living, inasmuch as he was currently 
retired.  

On physical examination, the Veteran was described as in a 
fair state of general health.  His abdomen was soft and 
obese, with active bowel sounds, and without any evidence of 
masses, tenderness, or organomegaly.  The Veteran's nutrition 
was described as good, with a stable weight.  Moreover, there 
were no signs of anemia.  An upper gastrointestinal study 
with barium swallow conducted in October 2005 was described 
as within normal limits.  The pertinent diagnosis noted was 
gastroesophageal reflux disease.

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect for the Veteran's service-
connected esophagitis with gastroesophageal reflux disease 
contemplates the presence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  An 
increased 60 percent evaluation would require demonstrated 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114 and Part 4, Code 7346 (2009).

However, as is clear from the above, the Veteran currently 
demonstrates no such symptomatology.  While it is true that, 
on various occasions, the Veteran has complained of pyrosis 
and regurgitation, he has consistently denied any problems 
with dysphagia, hematemesis, melena, or vomiting.  Moreover, 
at no time during the course of the Veteran's current appeal 
has there been any evidence of anemia.  Significantly, as 
opposed to any material weight loss, the Veteran has 
consistently been described as obese.  Under the 
circumstances, the 30 percent evaluation currently in effect 
for the Veteran's service-connected esophagitis with 
gastroesophageal reflux disease is appropriate, and that an 
increased rating is not warranted.  

Hemorrhoids

Finally, turning to the issue of a compensable evaluation for 
service-connected hemorrhoids, the Board notes that, during 
the course of VA outpatient treatment in March 2005, the 
Veteran indicated that his hemorrhoids had been giving him 
"problems."  Moreover, while during the course of subsequent 
treatment in September 2005, there was no evidence of any 
blood on the examiner's fingertip, further examination showed 
evidence of inactive external hemorrhoidal tags.  

At the time of a VA rectal examination in early November 
2005, it was noted that the Veteran's medical records were 
available, and had been reviewed.  When questioned, the 
Veteran noted that, over the course of the past 5 to 6 years, 
he had experienced some hemorrhoidal symptoms, specifically, 
external hemorrhoids which sometimes protruded and bulged, 
and which became worse with constipation.  Also noted were 
some problems with loose stools and recurrent symptoms.  
According to the Veteran, the last time his symptoms occurred 
was about 3 weeks prior to his examination.  When further 
questioned, the Veteran complained of an occasional soft 
stool, though with no need for the use of pads.  
Significantly, the Veteran denied any bleeding or thrombosis 
of his hemorrhoids, though he did admit to the use of 
hemorrhoidal suppositories and creams.  According to the 
Veteran, his symptoms had become somewhat worse over the 
course of the past 5 to 6 years.

On physical examination, there was evidence of occasional 
diarrhea and soft stools.  Noted was that, at the time of a 
rectal examination in early September 2005, external 
hemorrhoidal tags were in evidence, though with no bleeding.  
The Veteran's hemoglobin and hematocrit, as measured in early 
September 2005, were 13.5 and 42. 5, respectively.  Stool 
guiaics times three were reported as negative.  The pertinent 
diagnosis noted was of hemorrhoids with intermittent 
symptoms.

During the course of VA outpatient treatment in January 2007, 
the Veteran indicated that Anusol which had been prescribed 
for him in the past had helped, though it had not fully 
controlled his symptoms.  Significantly, the Veteran 
indicated that he did not wish to be evaluated for any 
surgical treatment of his hemorrhoids.  On physical 
examination, there was evidence of moderate external 
hemorrhoids, though with no blood.  The clinical assessment 
noted was hemorrhoids, with a recommendation that the Veteran 
use his prescribed medication.

At the time of a VA rectal examination in February 2009, it 
was noted that the Veteran's claims folder was available, and 
had been reviewed.  When questioned, the Veteran denied any 
problems with anal itching, diarrhea, pain, tenesmus, 
swelling, or perianal discharge.  While the Veteran 
complained of leakage approximately 2 times per week, with 
stains on his underwear, he denied any need for pads or 
problems with incontinence.  The Veteran complained of 
bleeding approximately 1 to 2 times over the course of the 
past year, though the hard stools which had caused that 
bleeding resolved with the use of Milk of Magnesia.  Also 
noted was the presence of blood on toilet paper in January 
2009, though with no evidence of thrombosis, as noted by the 
Veteran.  Significantly, the Veteran denied any problems with 
fecal leakage.  Moreover, according to the Veteran, his 
service-connected hemorrhoids had no effect on his usual 
occupation or daily activities, inasmuch as he was presently 
retired.

On physical examination, there was once again noted no 
evidence of fecal leakage.  The size of the lumen of the 
Veteran's rectum and anus was described as normal, and there 
was no evidence of either anemia or fissures.  Further 
examination revealed the presence of three redundant tags at 
the 3, 6, and 9 o'clock positions, though with no evidence of 
thrombosis or bleeding.  The pertinent diagnosis noted was of 
a remote history of hemorrhoids with redundant tags.

Pursuant to applicable law and regulation, a noncompensable 
evaluation is warranted where there is evidence of mild or 
moderate internal or external hemorrhoids, with a 10 percent 
evaluation requiring demonstrated evidence of large or 
thrombotic, irreducible external or internal hemorrhoids, 
with excessive redundant tissue evidencing frequent 
recurrences.  38 C.F.R. § 4.114 and Part 4, Code 7336 (2009).  
However, as noted above, the Veteran currently demonstrates 
no such symptomatology.  Significantly, at no time during the 
course of the Veteran's current appeal has there been noted 
the presence of large or thrombotic irreducible hemorrhoids.  
Rather, as of the time of the aforementioned VA rectal 
examination in February 2009, there were in evidence only 
three redundant tags, with no evidence of bleeding or fecal 
leakage.  Under the circumstances, the noncompensable 
evaluation currently in effect for the Veteran's service-
connected hemorrhoids is appropriate, and that an increased 
rating is not in order.

Staged ratings and extraschedular consideration

In reaching each determination in this case, the Board has 
given due consideration to the recent holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the 
issue of whether it is appropriate to apply "staged" ratings 
when assigning an increased rating in a manner similar to 
what is done at the initial rating stage pursuant to the 
Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  However, in the case at hand, it is clear that, over 
the course of the Veteran's current appeal, symptomotology 
attributable to the disabilities currently at issue has 
remained relatively stable.  In any case, based on a review 
of the entire evidence of record, the Board is of the opinion 
that, throughout the time period that the Veteran's increased 
rating claims have been pending, symptomatology attributable 
to his service-connected low back disability, reflux disease, 
and hemorrhoids has not, in fact, undergone varying and 
distinct levels of severity.  

Moreover, to date, there exists no evidence that, due 
exclusively to the Veteran's service-connected low back 
disability, reflux disease, or hemorrhoids, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.  In point of fact, on more than one 
occasion, the Veteran has indicated that he is retired, and, 
accordingly, that the service-connected disabilities in 
question have no significant effect on his occupation or 
daily activities.  Accordingly, no referral under the 
provisions of 38 C.F.R. § 3.321(b)(1) is necessary.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May and October 2005, as well as in October 2006.  In those 
letters, VA informed the Veteran that, in order to 
substantiate his claims for service connection, he needed to 
show that his service-connected disabilities had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
treatment records, as well as VA examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.

An evaluation in excess of 30 percent for esophagitis with 
gastroesophageal reflux disease is denied.

A compensable evaluation for hemorrhoids is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


